USCA4 Appeal: 21-7464       Doc: 7        Filed: 10/17/2022    Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7464


        JAYSON BRADLEY WHITE,

                             Plaintiff - Appellant,

                      and

        JEREMY SALISBURY; JAMIE HICKS; SHAUN DUKE; THOMAS
        HOLCOMB; TREYLYN JO FULTZ; JAMES HENRY JONES; DUSTIN ALAN
        CONLEY; JONTE P. WASHINGTON; KEVIN H. CAYEMITTE; RICHARD
        MORRIS; WAITMAN FRAME, JR.; LANCE SMITH; RONALD WALLS;
        TYRONE WYATT-SMITH,

                             Intervenors/Plaintiffs,

                      v.

        BETSY C. JIVIDEN, Commissioner of WVDOCR,

                             Defendant - Appellee.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Clarksburg. Thomas S. Kleeh, Chief District Judge. (1:20-cv-00269-TSK)


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 21-7464      Doc: 7        Filed: 10/17/2022     Pg: 2 of 3




        Jayson Bradley White, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-7464        Doc: 7        Filed: 10/17/2022     Pg: 3 of 3




        PER CURIAM:

                 Jayson Bradley White appeals the district court’s order dismissing without prejudice

        his 42 U.S.C. § 1983 civil action. We have reviewed the record and find no reversible

        error.    Accordingly, we affirm the district court’s order.          White v. Jividen, No.

        1:20-cv-00269-TSK (N.D.W. Va. Sept. 29, 2021). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                      3